office of office_of_chief_counsel chief_counsel department of the treasury internal_revenue_service washington d c number info release date index number date ------------------------------ genin-122302-03 cc intl b3 ------------------------------ ------------------------------------------------------- ----------------------------------------------- -------------------------------- dear -------- this is in reply to your letter dated date requesting a ruling to allow u s citizen employees of the u s government abroad to claim a foreign_tax_credit for notional foreign taxes that are neither owed nor paid your letter indicates that the u s diplomatic mission in sweden hires u s citizens living in sweden these u s citizens are paid a salary which is netted down because the swedish government does not impose a tax on their salaries the embassy reduces the salaries paid to its locally-employed staff by the amount of tax that would have been paid to sweden were they not tax exempt this policy has resulted in u s citizen staff members receiving lower after-tax take-home pay than their non-citizen staff member colleagues as all u s citizens unlike swedish citizens resident in sweden are obligated to pay u s federal_income_tax on their salaries you inquired whether the irs would issue a ruling providing that the netted down reduction in salary paid_by the department of state represents a de_facto tax paid to sweden which could be claimed as a foreign_tax_credit by u s citizen locally-employed staff members on their u s federal_income_tax returns we hope the following general information regarding the foreign_tax_credit will be helpful to you this informational letter does not constitute a letter_ruling while it is the practice of the national_office of the internal_revenue_service to issue letter rulings that interpret and apply the tax laws to a taxpayer’s specific set of facts certain procedural requirements set forth in revproc_2003_1 2003_1_irb_1 must be complied with in order to obtain a letter_ruling in other cases the irs may provide informational letters genin-122302-03 as a general matter all u s citizens and residents are subject_to u s federal_income_tax on their worldwide income if a u s citizen or resident earns foreign_source_income and pays foreign_income_tax he or she may credit that tax in the united_states thereby reducing his or her u s federal_income_tax liability specifically subject_to applicable limitations sec_901 of the internal_revenue_code allows a credit against united_states income_tax for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued to any foreign_country during the taxable_year generally the following four tests must be met for any foreign tax to qualify for the credit the tax must be imposed on the u s taxpayer the u s taxpayer must have paid_or_accrued the tax the tax must be the legal and actual foreign tax_liability of the u s taxpayer and the tax must be an income_tax or a tax in lieu of an income_tax the fundamental purpose of the foreign_tax_credit provisions is to mitigate double_taxation of income_earned_abroad by u s taxpayers see 316_us_450 foreign_income_taxes must be both owed and actually paid to a foreign_country to be allowed as a foreign_tax_credit sec_1_901-2 and sec_1_905-2 when no foreign tax is paid because a foreign_country exempts a u s taxpayer’s income from taxation under its domestic laws there is no double tax to mitigate and therefore no foreign_tax_credit is allowable under sec_901 of the code while we sympathize with the concerns outlined in your letter the u s foreign_tax_credit rules require that foreign taxes actually be paid in order to be eligible for the credit we hope that this general information will prove helpful to you this information_letter is advisory only and has no binding effect on the internal_revenue_service see section dollar_figure of revproc_2003_1 2003_1_irb_1 for further general information regarding claiming a foreign_tax_credit see publication foreign_tax_credit for individuals see also publication u s government civilian employees stationed abroad publication sec_514 and are available on the irs web site at http www irs gov pub irs-pdf p514 pdf and http www irs gov pub irs- genin-122302-03 pdf p516 pdf respectively sincerely barbara a felker------------------------------- ------------------------------------------------- chief branch office of the associate chief_counsel international
